DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operation unit, in claim 8.
In the drawings, in figure 2 (operation unit 207) and/or in figure 10 (operation unit 207 including a touch panel 1001, LCD unit 1005, touch panel controller 1003, image output IC 1007, operation unit CPU 1009, and communication bus(es) 1002, 1004, 1006 and 1008), and/or, in paragraphs 0070 and 0071, is/are interpreted to read on: an operation unit, in claim 8.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Casey R. Huffmire (Reg. No. 60,085) on 19 May 2022.

The application has been amended as follows: 
In the claims:
1. (Previously Presented) An image forming apparatus, comprising:
an operation unit;
one or more memories, and
one or more processors that execute a set of instructions to:
store a print job in association with user information in the one or more memories;
receive authentication information of a user; and
execute the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit,
wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user by the operation unit.

2. (Previously Presented) The image forming apparatus according to claim 1, wherein the one or more processors further execute the set of instructions to set whether to execute the print job stored in association with the user information of the user without receiving the operation of the user by the operation unit in the case where the operation unit is in failure.

3. (Previously Presented) The image forming apparatus according to claim 2, wherein the print job is executed based on contents of the setting, and wherein the one or more processors further execute the set of instructions to log out the user who has logged in to the image forming apparatus.

4. (Previously Presented) The image forming apparatus according to claim 1, wherein the one or more processors further execute the set of instructions to set whether to permit another user to log in while the user is logged in,
wherein, in a case where the operation unit is in failure, setting is changed to permit the another user to log in to the image forming apparatus to which the user is logged in.

5. (Previously Presented) The image forming apparatus according to claim 1, wherein notification is displayed on the operation unit, and wherein the notification is that the print job stored in association with the user who has logged in is executed when the user logs in to the image forming apparatus.

6. (Previously Presented) The image forming apparatus according to claim 1,
wherein the operation unit includes at least a display unit that displays a screen and a touch panel that receives the user operation, and
wherein the one or more processors further execute the set of instructions to determine whether at least one of the display unit or the touch panel is in failure.

7. (Canceled)

8. (Previously Presented) A non-transitory computer readable storage medium storing a computer program for making a computer execute a control method for an image forming apparatus which comprises an operation unit configured to receive a user operation, the control method comprising:
storing a print job in association with user information;
receiving authentication information of a user; and
executing the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit,
wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user by the operation unit.

9. (Previously Presented) The image forming apparatus according to claim 1, wherein the operation of the user received by the operation unit includes at least one of an operation for selecting a print job or an operation of a print instruction.

10. (Previously Presented) The image forming apparatus according to claim 1, wherein the operation of the user is received by the operation unit after success of authentication process by use of the authentication information of the user.

11. (Previously Presented) The image forming apparatus according to claim 1, wherein the operation of the user is received via a screen which is displayed after success of authentication process by use of the authentication information of the user.

12. (Previously Presented) The image forming apparatus according to claim 1, wherein, in a case where the operation unit is not in failure, the print job stored in association with user information of the user is executed based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit.

13. (Previously Presented) The non-transitory computer readable storage medium according to claim 8, wherein the operation of the user received by the operation unit includes at least one of an operation for selecting a print job or an operation of a print instruction.

14. (Previously Presented) The non-transitory computer readable storage medium according to claim 8, wherein the operation of the user is received by the operation unit after success of authentication process by use of the authentication information of the user.

15. (Previously Presented) The non-transitory computer readable storage medium according to claim 8, wherein the operation of the user is received via a screen which is displayed based on success of authentication process by use of the authentication information of the user.

16. (Previously Presented) The non-transitory computer readable storage medium according to claim 8, wherein, in a case where the operation unit is not in failure, the print job stored in association with user information of the user is executed based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit.

17. (Currently Amended) An image forming apparatus, comprising:
an operation unit;
one or more memories, and
one or more processors that execute a set of instructions to:
store a print job in association with user information in the one or more memories; and
receive authentication information of a user;
wherein, in a case where the operation unit is not in failure, execute the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user and based on [[the]] an operation of the user which is received via a screen displayed after success of authentication process by use of the authentication information of the user and which includes at least one of an operation for selecting a print job or an operation of a print instruction,
wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-6 and 8-17 are allowed.

Regarding independent claim 1, Yasukawa (US 2015/0378648 A1) discloses an image forming apparatus (see figure 2, printing apparatus 102), comprising: 
an operation unit (see figure 2, UI operation unit 212, see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password);
one or more memories (see figure 2, printing apparatus 102, i.e., storage device 215 and RAM 214); 
one or more processors (see figure 2, printing apparatus 102, i.e., CPU 213) that execute a set of instructions to: 
store a print job in association with user information in the one or more memories (see par 0046, When the printing apparatus 102 receives data of a print job transmitted from an external device (for example, the host computer 101), the CPU 213 converts the received data to image data according to the program code stored in the RAM 214. The converted image data is once stored in storage device 215, and see par 0043, storage device 215 stores a program code, image data, below-described user information, in lines 6-7); 
receive authentication information of a user (see figure 9, S905 execute user authentication S905, processing by printing apparatus 102, see figures 10, 11 and 15, and see figure 12, user authentication unit 1205); and 
execute the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit (CPU 213 and print engine 217, see figure 2, see figure 12, and see figure 13 (S1317 and S1318, and see pars 0124-0135, and pars 0176 and 0177).
Hutchings et al. (US 2012/0147415 A1) discloses in par 0004 “printer drivers often malfunction while attempting to display information to a user during printing operations (e.g., via a status monitor, such as in the bottom right hand corner of the display, that indicates the amount of ink remaining, the start or completion of a print job, or a dialogue box that allows the user to enter a PIN number to commence printing, etc.).” and “Because the printer driver code is executed within the process of the application, any malfunction of the printer driver (e.g., an attempt to display information to the user that fails because a call to a network resource that is presently offline is not answered, because of a "for" loop that never terminates, etc.)” (see par 0004).
However, the closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1),  do not disclose, teach or suggest, wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user by the operation unit, as recited in independent claim 1.

Dependent claims 2-6 and 9-12 are found to be allowable because claims 2-6 and 9-12 are dependent on allowable independent claim 1 above.

Independent claim 8 is directed to a non-transitory computer readable storage medium (see par 0235) storing a computer program for making a computer execute a control method for an image forming apparatus. Claim 8 recites and/or claims, similar or analogous claim limitations or features, similar or analogous to the claimed limitations or features recited in independent claim 1 above (Independent claim 8 is analogous to the image forming apparatus of independent claim 1 above). 
Yasukawa (US 2015/0378648 A1) discloses a non-transitory computer readable storage medium (see par 0235, and/or, storage device 215 and RAM 214) storing a computer program for making a computer execute a control method for an image forming apparatus (see par 0235 and/or see figure 2, storage device 215, RAM 214, CPU 213, and see pars 0041, 0042, 0043 and 0046).   
The closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1), do not disclose, teach or suggest, wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user by the operation unit, as claimed in independent claim 8.

Dependent claims 13-16 are found to be allowable because claims 13-16 are dependent on allowable independent claim 8 above.

Regarding independent claim 17, Yasukawa (US 2015/0378648 A1) discloses an image forming apparatus (see figure 2, printing apparatus 102), comprising: 
an operation unit (see figure 2, UI operation unit 212, see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password);
one or more memories (see figure 2, printing apparatus 102, i.e., storage device 215 and RAM 214); and
one or more processors (see figure 2, printing apparatus 102, i.e., CPU 213) that execute a set of instructions to: 
store a print job in association with user information in the one or more memories (see par 0046, When the printing apparatus 102 receives data of a print job transmitted from an external device (for example, the host computer 101), the CPU 213 converts the received data to image data according to the program code stored in the RAM 214. The converted image data is once stored in storage device 215, and see par 0043, storage device 215 stores a program code, image data, below-described user information, in lines 6-7); 
receive authentication information of a user (see figure 9, S905 execute user authentication S905, processing by printing apparatus 102, see figures 10, 11 and 15, and see figure 12, user authentication unit 1205); 
wherein, in a case where the operation unit is not in failure (see figure 2, UI operation unit 212, see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password, i.e., clearly the operation unit is not in failure), execute the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user (i.e., see figure 9, S905 execute user authentication S905, processing by printing apparatus 102, see figures 10, 11 and 15, and see figure 12, user authentication unit 1205) and based on an operation of the user which is received via a screen (see figure 2, UI operation unit 212, see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password, and see par 0106, screen) displayed after success of authentication process by use of the authentication information of the user and which includes at least one of an operation for selecting a print job or an operation of a print instruction (i.e., at least one of requires only one of the two limitations to be meet, in the case, in par 0093, “instructs printing” reads on an operation of a print instruction, and/or, in par 122 i.e., first and second print job form by selecting, reads on: an operation for selecting a print job, and CPU 213 and print engine 217, see figure 2, see figure 12, and see figure 13, S1317 and S1318, and see pars 0124-0135, and pars 0176 and 0177).
Hutchings et al. (US 2012/0147415 A1) discloses in par 0004 “printer drivers often malfunction while attempting to display information to a user during printing operations (e.g., via a status monitor, such as in the bottom right hand corner of the display, that indicates the amount of ink remaining, the start or completion of a print job, or a dialogue box that allows the user to enter a PIN number to commence printing, etc.).” and “Because the printer driver code is executed within the process of the application, any malfunction of the printer driver (e.g., an attempt to display information to the user that fails because a call to a network resource that is presently offline is not answered, because of a "for" loop that never terminates, etc.)” (see par 0004).
However, the closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1),  do not disclose, teach or suggest, wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication information of the user without receiving the operation of the user, as recited in independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677